UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number - 33-44713 A. Full title of the plan and the address of the plan: COMMUNITY BANCORP. AND DESIGNATED SUBSIDIARIES' RETIREMENT SAVINGS PLAN 4811 U.S. Rte. 5 P.O. Box 259 Derby, Vermont05829 B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: COMMUNITY BANCORP. 4811 U.S. Rte. 5 P.O. Box 259 Derby, Vermont05829 REQUIRED INFORMATION The Community Bancorp. and Designated Subsidiaries' Retirement Savings Plan is an ERISA plan with more than 100 participants.Required financial statements filed with this report: Financial Report for plan year ended December 31, 2006. COMMUNITY BANCORP. AND DESIGNATED SUBSIDIARIES RETIREMENT SAVINGS PLAN FINANCIAL STATEMENTS With SUPPLEMENTARY INFORMATION December 31, 2006 and 2005 With Independent Auditors’ Report REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Community Bancorp. and Designated Subsidiaries Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of Community Bancorp. and Designated Subsidiaries Retirement Savings Plan as of December 31, 2006 and 2005, and the related statement of changes in net assets available for benefits for the year ended December 31, 2006. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of Community Bancorp. and Designated Subsidiaries Retirement Savings Plan as of December 31, 2006 and 2005 and the changes in net assets available for benefits for the year ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplementary information is the responsibility of the Plan's management. The supplemental information has been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Berry, Dunn, McNeil & Parker Portland, Maine June 28, 2007 VT Reg. No. 92-0000278 COMMUNITY BANCORP. AND DESIGNATED SUBSIDIARIES RETIREMENT SAVINGS PLAN Statements of Net Assets Available for Benefits December 31, 2006 and 2005 2006 2005 Assets Investments, at fair value Money market assets $ 332,997 $ 289,834 Mutual funds 5,717,129 4,696,578 Marketable equity securities 4,144,406 4,637,104 Participant loans 223,555 148,374 Total investments 10,418,087 9,771,890 Receivables Employer contributions 293,926 305,939 Employee contributions 11,997 - Accrued interest and dividends 3,699 19,826 Total receivables 309,622 325,765 Net assets available for benefits $ 10,727,709 $ 10,097,655 The accompanying notes are an integral part of these financial statements. COMMUNITY BANCORP. AND DESIGNATED SUBSIDIARIES RETIREMENT SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2006 Additions to net assets attributed to: Investment income Interest and dividends $ 452,667 Net depreciation in fair value of investments (336,697 ) Net investment income 115,970 Contributions Employer’s 388,906 Participants’ 328,729 Total contributions 717,635 Total additions 833,605 Deductions from net assets attributed to: Benefits paid to participants (173,349 ) Administrative expenses (30,202 ) Total deductions (203,551 ) Increase in net assets available for benefits 630,054 Net assets available for benefits Beginning of year 10,097,655 End of year $ 10,727,709 The accompanying notes are an integral part of these financial statements. COMMUNITY BANCORP. AND DESIGNATED SUBSIDIARIES RETIREMENT SAVINGS PLAN Notes to Financial Statements December 31, 2006 and 2005 1. Description of Plan The following description of the Community Bancorp. and Designated Subsidiaries Retirement Savings Plan (the "Plan") provides only general information. Participants should refer to the Plan agreement for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan covering all employees of Community National Bank, a subsidiary of Community Bancorp (the Bank) who have attained age 21 and have completed one year of service. Under the provisions of the Plan, investment activity is directed by individual participants. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Participants may contribute up to the maximum amount allowed by the Internal Revenue Code. The Bank matches employee contributions up to five percent of annual compensation. The Bank may also make additional discretionary contributions. Contributions are subject to certain limitations. Administrative Expenses Employer contributions include $29,334 toward administrative expenses subsequently paid by the Plan. 2. Summary of Accounting Policies Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Actual results could differ from those estimates. Payment of Benefits Benefits are recorded when paid. 3. Investments The Plan’s investments are recorded at their fair values determined by quoted market prices. Shares of mutual funds are valued at the net asset value of shares held by the Plan at year-end. Investments that represent 5% or more of the Plan's net assets are as follows: 2006 2005 Security Community Bancorp. Common Stock $ 4,144,406 $ 4,637,104 Growth Fund of America, Inc. 1,178,900 913,664 American Balanced Fund 746,972 674,128 Vanguard Total Stock Market Index Fund 1,715,488 1,584,428 EuroPacific Growth Fund 771,682 464,235 During 2006, the Plan's investments (including gains and losses on investments bought and sold, as well as held during the year) decreased in value by $336,697 as follows: Mutual funds $ 409,788 Marketable equity securities (746,485 ) $ (336,697 ) 4. Tax Status The Plan obtained its latest determination letter dated August 23, 2002, in which the Internal Revenue Service stated that the Plan, as then designed, was in compliance with the applicable requirements of the Internal Revenue Code. 5.Plan Termination Although it has not expressed any intention to do so, Community National Bank has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions set forth in ERISA. In the event of Plan termination, participants would become 100 percent vested in their employer contributions. 6.Party-In-Interest Transactions Community Financial Services Group (CFSG) is the Plan’s custodian. Community National Bank, the plan sponsor, owns 33 1/3% of CFSG. The Plan allows for employee contributions to be invested in common stock of the parent of the plan sponsor, Community Bancorp. At December 31, 2006 and 2005, the Plan held 306,993 and 289,819 shares, respectively, valued at $4,144,406 and $4,637,104, respectively. There were no party-in-interest transactions which are prohibited by ERISA Section 406 and for which there is no statutory or administrative exemption. 7.Risks and Uncertainties The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market, and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits. Schedule COMMUNITY BANCORP. AND DESIGNATED SUBSIDIARIES RETIREMENT SAVINGS PLAN Schedule H, Line 4i – Schedule of Assets (Held at End of Year) Required for IRS Form 5500 EIN #01-0211807 Plan #002 December 31, 2006 (c) (b) Description of Investment Identity of Issue, Including Maturity Date, (e) Borrower, Lessor, Rate of Interest, Collateral, (d) Current (a) or Similar Party Par or Maturity Value Cost (1) Value Cash Management Fund of America Money Market $ 295,855 Federated Government Obligations Fund Money Market 37,142 * Community Bancorp. Common Stock, 306,993 4,144,406 American Balanced Fund Mutual Fund 746,972 Blackrock Core Bond Fund Mutual Fund 133,766 Growth Fund of America, Inc. Mutual Fund 1,178,900 Investment Company of America Mutual Fund 261,144 Royce Premier Small Cap Fund Mutual Fund 430,449 Vanguard Total Stock Market Index Fund Mutual Fund 1,715,488 SEI Stable Asset Fund Mutual Fund 478,728 Euro Pacific Growth Fund Mutual Fund 771,682 * Participant Loans Interest rate range 6.08%-9.00% various maturities 223,555 $ 10,418,087 * Indicates a party-in-interest to the Plan. (1) Participant directed plan, information not required. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the Plan Administrators have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY BANCORP. AND DESIGNATED SUBSIDIARIES' RETIREMENT SAVINGS PLAN DATE:June 28, 2007 /s/ Stephen P. Marsh Stephen P. Marsh President & Chief Operating Officer Community Bancorp. (Plan Administrator)
